DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H05215455 A), Murata (JP 2003-156272 A, as provided by Applicant), and further in view of Gray (WO 2015/055836).
Regarding claim 1, Takano discloses a cold insulation container comprising:
a cold insulation storage including a coolant vessel (7); 
a circulating air fan (13) that causes cold air from the coolant vessel (7) to circulate in the cold insulation storage (through cold air duct 12);
a thermoelectric generating module (refer to Fig. 1, wherein said thermoelectric generating module comprises a heat sink 14 including portions 14A and 14B in thermal communication with thermoelectric element 16) attached to a bottom surface of the coolant vessel (in the instant case, portion 14A of the thermoelectric generating module is attached to a bottom surface of the coolant vessel 7); and
a temperature controller (refer to the last sentence of par. 15 wherein a control device of the container is described), wherein the thermoelectric generating module generates electric power from a temperature difference between the bottom surface of the coolant vessel and outside air (refer to par. 13 and 14, wherein thermoelectric power temperature difference is generated between two connection points; said temperature difference is formed  between a high-temperature connection point and a low temperature connection point, wherein the low temperature connection point is the heat exchange relation by attaching in close contact portion 14A to the bottom surface of the vessel as can be seen from Fig. 1, and air outside the container), and the temperature controller and the circulating air fan are driven by thermoelectric power generated by the thermoelectric generating module (refer to the end of par. 14 and par. 15, wherein power generated by the thermoelectric generating module 16 is used for the operation of the control device and the circulating air fan).
While Takano discloses the temperature controller, and wherein the thermoelectric generating module generates electric power from a temperature difference between the bottom surface of the coolant vessel and air, Takano fails to explicitly disclose wherein the temperature controller adjusts a temperature in the cold insulation storage and has a temperature controlled by the temperature controller and wherein the air is circulating cold air circulating in the cold insulation storage.
However, Murata teaches a cold reserving system, wherein a Peltier generating module (refer to the last sentence of par. 9) generates electric power from a difference between a portion that stores dry ice and the gas inside the cold insulation storage (1; refer to the first sentence of par. 6), in order to keep the temperature in the cold insulation storage at a constant temperature (refer to the second sentence from par. 2),  and a temperature controller that adjusts and controls a temperature in the cold insulation storage (refer to par. 7, wherein a thermostat adjusts and controls a temperature within the storage) to a desired temperature.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Takano such that the temperature controller adjusts a temperature in the cold insulation storage and has a temperature controlled by the temperature controller and wherein the air is the circulating cold air circulating in the cold insulation storage, in order to keep the temperature in the cold insulation storage at a constant and desired temperature.
While Takano as modified discloses the thermoelectric generating module including the heat sink portions, Takano as modified fails to explicitly disclose a radiational cooling fin attached to a surface of the thermoelectric generating module toward circulating cold air and the circulating cold air is cooled by the radiational cooling fin. 
However, Gray further teaches a portable temperature-controlled container, comprising a radiational cooling fin (56) attached to a surface of a thermoelectric generating module (refer to Figs. 2-3, wherein the thermoelectric generating module includes thermoelectric device 32 in thermal connection with heat sink 50, and said heat sink includes radiational cooling fins 56) toward circulating cold air, in order to increase the efficiency of the heat sink (refer to col. 5, lines 29-32).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano by providing a radiational cooling fin attached to a surface of the thermoelectric generating module toward circulating cold air and the circulating cold air is cooled by the radiational cooling fin in view of the teachings by Gray, in order to increase the efficiency of the heat sink.

Regarding claim 5, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Takano as modified discloses wherein the coolant vessel houses an agent, but fails to explicitly disclose wherein said agent is dry ice.
However, Murata teaches the cold reserving system, comprising dry ice as a cooling agent (said dry ice being placed within storage box 2). One having ordinary skill in the art of refrigeration would recognize that by providing dry ice as the agent, it will provide extremely cool temperatures and leave no residue as it changes state.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano such that the agent is dry ice, in order to provide extremely cool temperatures and leave no residue as it changes state in view of the teachings by Murata along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 6, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Takano as modified discloses a battery (BAT, Fig. 4) that is charged (and capable of being charged) with surplus thermoelectric power of the thermoelectric generating module (refer to Fig. 4, and par. 16, wherein a battery BAT is connected to be charged by thermoelectromotive force of the thermoelectric generating module 16).

Regarding claim 9, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Takano as modified discloses the coolant vessel being cooled by the thermoelectric generating module, but fails to explicitly disclose wherein the coolant vessel is cooled by setting the thermoelectric generating module in a Peltier mode by electric power from the battery while the circulating air fan is stopped.
However, Gray further teaches a portable temperature-controlled container, wherein the container is disconnected from the main supply and is powered by a rechargeable battery in transit; a controller has turned off the fan (19) and regulates a temperature of the container by operating one or both of Peltier devices (refer to par. 61).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Takano such that the coolant vessel is cooled by setting the thermoelectric generating module in a Peltier mode by electric power from the battery while the circulating air fan is stopped, in order to store the products at a lower temperature for an extended time period in view of the teachings by Gray along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 12, Takano as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Takano as modified discloses wherein a part of the thermoelectric generating module is set in the Peltier mode (refer to page 14, lines 11-12 and 16-17 as taught by Gray).

Response to Arguments
The claim rejections under 35 U.S.C. 112 as set forth on pages 2-3 of the Office Action mailed on 08/24/20224, to claims 2, 4 and 6-14, has been withdrawn by the Examiner. 
Applicant’s arguments, see pp.4-8, filed on 11/17/2022, with respect to claims 1, 5-6, 9 and 12 have been fully considered and are persuasive. The rejection of claims 1, 5-6, 9 and 12 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763